DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deciry US 2002/0047073 (hereinafter Deciry).

    PNG
    media_image1.png
    774
    836
    media_image1.png
    Greyscale

Re. Cl. 1, Deciry discloses: A support bracket (Fig. 1) for securing a wire basket to a threaded rod secured to a ceiling in a wire basket system (see Fig. 9-10), the support bracket comprising: a main member (12, Fig. 1) having a top (see Fig. 4, top surface), a bottom (see Fig. 4, bottom surface), a first end (see annotated figure 1), a second end (see annotated figure 1), a first side (see annotated figure 1, right side of dashed line), and a second side (see annotated figure 1, left side of dashed line); a first arm (see annotated figure 1) extending downwardly from the first side of the main member (see annotated figure 1), the first arm including a J-shaped hook (17, Fig. 1); and a second arm extending downwardly from the second side of the main member (see annotated figure 1), the second arm including a J-shaped hook (see 17 on annotated second arm, Fig. 1); whereby the J-shaped hook of the first arm and the J-shaped hook of the second arm are aligned enabling the support bracket to receive a wire of the wire basket in the wire basket system (see Fig. 1 and 9-10).
Re. Cl. 2, Deciry discloses: the main member includes a center opening (13b, Fig. 1) that extends from the top of the main member to the bottom of the main member (see Fig. 1), whereby the center opening receives the threaded rod to enable the support bracket to secure the wire basket to the ceiling (see Fig. 5-11).
Re. Cl. 3, Deciry discloses: the first end of the main member has an outer edge (see annotated figure 1) and an indented edge (edge of recess 13, Fig. 1), the indented edge is centered between the first side of the main member and the second side of the main member (see Fig. 1, the edge 13 has a portion which lies in the center of plate 12 measured from the first/right side to the second/left side).
Re. Cl. 4, Deciry discloses: a latch (14, Fig. 1) extends from the indented edge at an angle away from the outer edge of the first end of the main member (see annotated figure 1, the latch 14 extends downwards from indented edge of recess 13 at an angle vertically downward from the outer edge).
Re. Cl. 5, Deciry discloses: the latch includes a curved upper member (see annotated figure 1) that leads to a bottom member (see annotated figure 1), whereby the bottom member of the latch engages the wire of the wire basket system (see Fig. 9-10, the bottom member of the latch indirectly engages the wire by holding the nut 32 and securing 30 to 40 as shown).
Re. Cls. 6-7, the Examiner understands these claims to refer to how the support bracket is assembled to the wires of a wire basket as discussed in Paragraph 0021 of the Applicant’s specification.  Specifically, as can be seen in Fig. 4, the outer edge is positioned against the wire during assembly and not in a final installation (seen in Fig. 3 or 5).  Therefore, these limitations will be treated as intended use limitations since they refer to how the device is intended to be used.
Re. Cl. 6, Deciry discloses: the support bracket is positioned below the wire (see Fig. 9-10, the support bracket is capable of being positioned below the wire 41 and then raised upward to engage 41), and the wire is positioned against the outer edge of the main member above the J-hooks in the first and second arms (see Fig. 1, the annotated outer edge is capable of being positioned against the wire before the J-hooks are mounted to the wire as shown in Fig. 9-10).
Re. Cl. 7, Deciry discloses: the support bracket is raised and snapped on to the wire (see Fig. 10, the support bracket is capable of being raised and snapped onto the wire 41 by having the wire 41 press against and deflect 22 to engage with 17).
Re. Cl. 8, Deciry discloses: A wire basket system for routing cabling (see Fig. 9-10), the wire basket system comprising: at least one wire basket (40, Fig. 9-10) having a plurality of transverse wires (42, Fig. 9-10) extending from a first side of the at least one wire basket, across a bottom of the at least one wire basket to a second side of the at least one wire basket (see Fig. 9-10), and a plurality of longitudinal wires (41s, Fig. 9-10) extending a length of the at least one wire basket (see Fig. 9-10); and at least one support bracket (10, Fig. 9-10) installed on the at least one wire basket, the at least one support bracket having a main member (12, Fig. 1) with a top (see Fig. 4, top surface of 12), a bottom (see Fig. 4, bottom surface of 12), a first end (see annotated figure 1), a second end (see annotated figure 1), a first side (see annotated figure 1, right side of dashed line), and a second side (see annotated figure 1, left side of dashed line); a first arm (see annotated figure 1) extending downwardly from the first side of the main member (see Fig. 1), the first arm including a J-shaped hook (see 17, Fig. 1); and a second arm extending downwardly from the second side of the main member (see annotated figure 1), the second arm including a J-shaped hook (see 17 on the second arm in annotated figure 1), 8Attorney Docket No. LCB 1068 whereby the J-shaped hook of the first arm and the J-shaped hook of the second arm are aligned to enable the at least one support bracket to receive one of the plurality of longitudinal wires of the at least one wire basket in the wire basket system (see Fig. 9-10).
Re. Cl. 9, Deciry discloses: the plurality of longitudinal wires including bottom longitudinal wires positioned along a bottom of the transverse wires to form the bottom of the at least one wire basket (see bottom 41s, Fig. 9-10 attached to the horizontal portion of 42).
Re. Cl. 11, Deciry discloses: the plurality of longitudinal wires including upper longitudinal wires positioned along tops of the transverse wires and lower longitudinal wires positioned along sides of the transverse wires, the upper longitudinal wires, the lower longitudinal wires, and the transverse wires form side walls of the at least one wire basket (see 41s, Fig. 9-10 attached to the vertical portions of 42).
Re. Cl. 12, Deciry discloses: a latch (14, Fig. 1) extends from the first end of the main member of the at least one support bracket (see annotated figure 1), and wherein one of the upper longitudinal wires is positioned within the J-hooks of the first and second arms and the latch engages the one of the upper longitudinal wires (see Fig. 9-10; the latch indirectly engages the wire by holding the nut 32 and securing 30 to 40 as shown).
Re. Cl. 13, Deciry discloses: a latch (14, Fig. 1) extends from the first end of the main member of the at least one support bracket (see Fig. 1), and wherein one of the lower longitudinal wires is positioned within the J-hooks of the first and second arms and the latch engages the one of the lower longitudinal wires (see Fig. 9-10; the latch indirectly engages the wire by holding the nut 32 and securing 30 to 40 as shown).. 
Re. Cl. 14, Deciry discloses: the at least one support bracket engages a threaded rod (see 30, Fig. 9-10) to support the wire basket, the threaded rod is installed in a center opening in the main member of the at least one support bracket (see Fig. 8, 13a for example).
Re. Cl. 15, Deciry discloses: the main member of the at least one support bracket includes a center opening (13a, Fig. 8) that extends from the top of the main member to the bottom of the main member (see Fig. 4), whereby the center opening receives a threaded rod secured to a ceiling to enable the support bracket to secure the wire basket to the ceiling (see Fig. 8-10).
Re. Cl. 16, Deciry discloses: the first end of the main member of the at least one support bracket has an outer edge (see annotated figure 1) and an indented edge (13, Fig. 1), the indented edge is centered between the first side of the main member and the second side of the main member (see Fig. 8, the edge of 13 has a portion which is centered between the left and right sides of 12 as established in annotated figure 1).
Re. Cl. 17, Deciry discloses: a latch (14, Fig. 1) extends from the indented edge at an angle away from the outer edge of the first end of the main member (see annotated figure 1, the latch 14 extends downwards from indented edge of recess 13 at an angle vertically downward from the outer edge).
Re. Cl. 18, Deciry discloses: the latch includes a curved upper member (see annotated figure 1) that leads to a bottom member (see annotated figure 1), whereby the bottom member of the latch engages the wire of the wire basket system (see Fig. 9-10, the bottom member of the latch indirectly engages the wire by holding the nut 32 and securing 30 to 40 as shown).
Re. Cls. 19-20, the Examiner understands these claims to refer to how the support bracket is assembled to the wires of a wire basket as discussed in Paragraph 0021 of the Applicant’s specification.  Specifically, as can be seen in Fig. 4, the outer edge is positioned against the wire during assembly and not in a final installation (seen in Fig. 3 or 5).  Therefore, these limitations will be treated as intended use limitations since they refer to how the device is intended to be used.
Re. Cl. 19, Deciry discloses: the support bracket is positioned below the wire (see Fig. 9-10, the support bracket is capable of being positioned below the wire 41 and then raised upward to engage 41), and the wire is positioned against the outer edge of the main member above the J-hooks in the first and second arms (see Fig. 1, the annotated outer edge is capable of being positioned against the wire before the J-hooks are mounted to the wire as shown in Fig. 9-10).
Re. Cl. 20, Deciry discloses: the support bracket is raised and snapped on to the wire (see Fig. 10, the support bracket is capable of being raised and snapped onto the wire 41 by having the wire 41 press against and deflect 22 to engage with 17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Deciry in view of Guenot EP 2838170 (hereinafter Guenot).
Re. Cl. 10, Deciry discloses a latch (14, Fig. 1) extends from the first end of the main member of the at least one support bracket (see Fig. 1), and wherein one of the longitudinal wires is positioned within the J-hooks of the first and second arms and the latch engages the one of the lower longitudinal wires (see Fig. 9-10; the latch indirectly engages the wire by holding the nut 32 and securing 30 to 40 as shown) but does not disclose the longitudinal wires is a bottom longitudinal wire whereby the at least one support bracket remains below the at least one wire basket allowing cables to be routed within the at least one wire basket.  Guenot discloses a wire basket system (Fig. 6) that includes a support bracket (1008) that is secured to bottom longitudinal wires (see 22’s Fig. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Deciry device to secure the support brackets onto the bottom longitudinal wires as disclosed by Guenot to enable the user to employ the threaded rods to separate wires and/or pipes.  Such a modification would provide an added advantage of cable or pipe organization.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Quertelet US 2009/0242710, Neace US 8602365, and Winn US 2015/0078809 disclose other known support brackets for securing to a wire basket which are presented to the Applicant for their consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632